DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-18 and 37-39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kilpatrick, II et al. (hereinafter “Kilpatrick”), US Pub. No. 2010/0064244.
Regarding claim 1, Kilpatrick teaches an apparatus comprising:  a foldable touch screen display comprising a plurality of touch-sensitive flexible display segments (fig. 1, flexible display segments 102, 104 and 106; in particular a flexible display is a visual output surface that is designed to be able to withstand being folded, bent, and twisted; each display segment is a touch-sensitive display including hinge portions that allow it to be foldable according to broadest reasonable interpretation), including a first flexible display segment configured with a first structural support (fig. 1, element 102), and a second flexible display segment configured with a second structural support (fig. 1, element 104), the first structural support and the second structural support having at least one mutual hinge situated between each of the 
Regarding claim 2, Kilpatrick teaches wherein the first structural support configured with the first flexible display segment and the second structural support configured with the second flexible display segment are pivotable from the mutual hinge such that the apparatus can be configured into a folded state with each of the display segments and their faces positioned to be facing each other (fig. 1, fig. 2 and accompanying text).
Regarding claim 3, Kilpatrick teaches wherein the first structural support configured with the first display segment and the second structural support configured with the second flexible display segment are pivotable from the mutual hinge such that the apparatus can be configured into a folded state with each of the display segments and their back sides positioned to be facing each other (fig. 23).
Regarding claim 4, Kilpatrick teaches wherein the mutual hinge includes a first pivot hole engaged with the first structural support, and a second pivot hole engaged with the second structural support (fig. 12).
Regarding claim 5, Kilpatrick teaches wherein the first structural support includes a post which rotates within the first pivot hole of the mutual hinge, and the second structural support includes a post which rotates within the second pivot hole of the mutual hinge (fig. 11, coupling member 906).
Regarding claim 6, Kilpatrick teaches wherein the first pivot hole may be configured as an elongated groove that the post of the first structural support can slide within, and the 
Regarding claim 7, Kilpatrick teaches wherein the structural support each include pivot holes that engage with posts affixed to the mutual hinge (fig. 15).
Regarding claim 8, Kilpatrick wherein the pivot holes may be configured as elongated grooves that the posts affixed to the mutual hinge and slide within (figs. 11-17).
Regarding claim 9, it has similar limitations to those of claim 1 and is rejected on the same grounds presented above (Kilpatrick teaches the additional feature of a rigid display having one segment and a flexible display having a first and second segment; see figs. 1 and 2, elements 102, 104 and 106).
Regarding claims 10-16, they have similar limitations to those of claims 2-8 and are rejected on the same grounds presented above.
Regarding claim 17, Kilpatrick teaches wherein the rigid display having at least one segment is configured on the opposite side of the first structural support that it is configured with the first segment of the flexible display (fig. 1, elements 102, 104, and 106).
Regarding claim 18, Kilpatrick teaches wherein the rigid display having at least one segment is configured with a third structural support that is connected to at least one of the structural segments through a mutual hinge situated between the third structural support and the at least one of the structural segments (fig. 15).
Regarding claim 37, Kilpatrick teaches a flexible touch screen display connected to a plurality of structural display segments wherein the flexible touch screen has s folded state and an unfolded state (fig. 1).

Regarding claim 39, Kilpatrick teaches wherein the plurality of structural display segments are part of an alignment mechanism for establishing the folded state and the unfolded state of the flexible touch screen display (fig. 20, recessed hinges, folded/unfolded state).
Allowable Subject Matter
Claims 19-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “at least one touch-sensitive interface means for generating a set of instructions, said touch-sensitive interface means having a first set of instructions, a second set of instructions, a third set of instructions, and a fourth set of instructions; a processor to: obtain an image to be displayed, and display the image based on the set of instructions of the touch-sensitive interface means, wherein when the first set of instructions is generated, the processor is to display the image substantially on the first flexible display segment, when the second set of instructions is generated, the processor is to remove the image from the first flexible display segment, when the third set of instructions is generated, the process is to display the image substantially on the second flexible display segment, and when the fourth set of instructions is generated, the process is to remove the image from the second flexible display segment.”
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive and addressed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622